EXAMINER’S AMENDMENT
          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Michael Friscia on 6/2/2021.

Claims1-20 have been canceled.
Claim 21, line 10, --interconnected with the base—has been replaced with “positioned under the mattress”.
Claim 21, line 16, --turn—has been inserted after “edge of the sidewall”. 

REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The claim of a lighted pet bed comprising: a mattress having a top; a sidewall having an upper edge, the side wall extending completely about the mattress, the upper edge of the sidewall positioned above the mattress at all locations about the mattress; a first set of one or more lights positioned on an interior of the sidewall and over the mattress; a second set of a plurality of lights positioned along the upper edge of the sidewall; a circuit connected between the first set of lights and the second set of lights, and a power source; a pressure switch within the circuit and positioned under the mattress for turning the lights on or off in response to a weight being applied or removed, as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EBONY E EVANS/Primary Examiner, Art Unit 3647